Citation Nr: 1447979	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for vision problems as due to a traumatic brain injury (TBI).

2.  Entitlement to service connection for a TBI.

3.  Entitlement to service connection for a disorder manifested by memory loss, to include as due to a TBI, or as due to an undiagnosed illness under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for sleep apnea, to include as due to exposure to environmental hazards and/or posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for headaches, to include as due to exposure to environmental hazards and/or PTSD.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to environmental hazards.

7.  Entitlement to service connection for a disorder manifested by fatigue, to include as secondary to sleep apnea, PTSD, or as due to an undiagnosed illness under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for chronic diarrhea, to include as due exposure to environmental hazards and/or as due to an undiagnosed illness under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & S.M.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to September 1991.  He had service in Southwest Asia from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from October 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

With respect to the 2014 Board hearing, the provisions of 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ noted the issues on appeal.  Additionally, the Veteran testified to the onset of his disorders, and the undersigned clarified with him the available treatment records.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

The issue of entitlement to a rating higher than 50 percent for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2014 BVA Hearing Transcript, page 4.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 

The issues of entitlement to service connection for sleep apnea, headaches, GERD, fatigue, and chronic diarrhea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In January 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for vision problems as due to a traumatic brain injury.

2.  A TBI is not established by the evidence of record.

3.  A disorder manifested by memory loss is not stablished by the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for vision problems as due to a traumatic brain injury, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  Service connection for a TBI is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

3.  Service connection for a disorder manifested by memory loss, to include as due to a TBI, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2011 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

The duty to assist has also been satisfied.  The RO obtained service treatment records, VA outpatient medical records, and the Veteran was afforded VA examinations.  Virtual VA records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Vision Problems as Due to a TBI

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issue of entitlement to service connection for vision problems as due to a traumatic brain injury.  See January 2014 BVA Hearing Transcript, page 17.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III.  Entitlement to Service Connection for a TBI and for a Disorder Manifested by Memory Loss, to Include as Due to a TBI

The Veteran seeks entitlement to service connection for a TBI and for memory loss, to include as due to a TBI.  The Veteran testified that he was too close to an explosion during basic training, as well as on several other occasions, and suffered from concussions.  See January 2014 BVA Hearing Transcript, pages 10-11.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b).

Various legal provisions apply specifically to compensation claims from Persian Gulf War Veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b) , provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date). 

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2). 

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3). 

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).
The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period for claims based on 38 C.F.R. § 3.317.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Service treatment records were reviewed.  Records indicate the Veteran reported falling approximately four feet and hitting his forehead on a metal tank in January 1985.  He complained of dizziness on standing.  Examination revealed minor swelling on the mid frontal area and a superficial abrasion on the nose.  He was assessed with a forehead contusion and nose abrasion.

Post-service records were reviewed; however, there is no post-service diagnosis of a TBI or a memory loss disorder.  A VA Active Problem List from March 2010 did not indicate a TBI or memory loss as problems.  

The Veteran was afforded a VA examination for mental disorders in August 2011.  At the time, it was noted that the Veteran did not have a diagnosed TBI.  The examiner noted that neuropsychological testing revealed no memory, attention or concentration impairment, judgment was normal, social interaction was appropriate, orientation was present to person, time, place and situation and motor activity was normal.

The Veteran was afforded a TBI examination in August 2011.  The documented head injury during service was noted, as well as the Veteran's assertion that he was injured by nearby explosions several times during service.  A motor examination was normal, and no cognitive impairment was noted.  The diagnosis was previous closed head injuries with migraine headaches, and it was noted to refer to neuropsychology to determine if the Veteran had residuals of a TBI.

The Veteran was afforded the VA neurological examination in August 2011.  He reported being hit in the head by a sheet of metal in a tank and being in close proximity to a land mine that exploded during service.  He also indicated that he hit his head on a truck during service.  Examination revealed remote, recent and immediate memory were normal.  The examiner noted that the Veteran complained of memory impairment at a level that called into question the veracity of his symptom reporting.  The examiner indicated that there was no Axis I, II or III diagnoses.  The examiner noted that the Veteran had a documented head injury during active service and received medical attention at the time.  It was also noted that the Veteran claimed other instances where he was close to explosions; however, the examiner indicated that there was no demonstrable neuropsychological impairment on the current evaluation.

An August 2012 VA treatment note indicates the Veteran sought treatment for memory loss.  On examination, he had difficulty recalling one out of three items during a three-item recall.  The physician noted that the Veteran's memory loss might be associated with his concussions; however, a computed tomography (CT) of the head was normal and results from testing performed were 29/30.

A VA Active Problem List from January 2013 did not indicate TBI or memory loss were active problems or part of the Veteran's personal medical history (PMH).

The Veteran was afforded a VA examination for PTSD in March 2013.  The examiner noted that the Veteran did not have a diagnosed TBI.  During the examination, memory loss was not indicated as a current symptom.

The Board notes that the Veteran asserts he suffers from a TBI and memory loss.  Complaints, however, are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a diagnosis of a TBI or of a memory loss disorder. 

Regarding the claim for a memory loss, the Board finds that, despite the Veteran's subjective allegations that he has a memory loss, the medical evidence of record does not show that the Veteran has a confirmed memory loss disorder.  Although an August 2012 VA treatment report found that the Veteran had difficulty recalling one out of three items during a three item recall, a CT of the had was normal and testing performed was 29/30.  A memory disorder diagnosis was not confirmed, as subsequent examinations did not find evidence of memory impairment.  Indeed, a VA Active Problem List from January 2013 did not indicate memory loss was an active problem or part of the Veteran's personal medical history, and the March 2013 VA examination report indicated that memory loss was not a current symptom.

The Board finds that the most probative evidence consists of the post-service treatment and examinations.  The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no probative evidence of a TBI or memory loss.

Even if, assuming arguendo, the Veteran had a confirmed memory loss disorder and TBI, the evidence weighs against a finding that these disorders would be related to service.  The Board notes that at no time did any of the Veteran's treating providers find that he had a memory loss disorder or TBI that was due to his period of service.  

In sum, because post-service records do not indicate that the Veteran has a diagnosis of a TBI or memory loss, the Board finds that the evidence is against a grant of service connection for these disorders.


ORDER

Entitlement to service connection for vision problems as due to a traumatic brain injury is dismissed.

Entitlement to service connection for a traumatic brain injury is denied.

Entitlement to service connection for memory loss, to include as due to a traumatic brain injury, is denied.


REMAND

The Veteran seeks entitlement to service connection for sleep apnea, headaches, GERD, fatigue, and chronic diarrhea.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Sleep Apnea 

The Veteran asserts his sleep apnea began during service and he continues to experience similar symptoms.  The Board notes that VA outpatient records indicate the Veteran is diagnosed with unspecified sleep apnea.  

First, the Board notes that on several occasions a VA Sleep Study from August 2012 is referenced.  See November 2012 VA examination.  This record does not appear to be associated with the claims file.  On remand, this evidence should be obtained and associated with the claims file.

During a November 2012 VA examination, the examiner opined that the Veteran's sleep apnea was not caused by or a result of environmental hazards during service because obstructive sleep apnea is caused by the collapse of upper airways.  No medical opinion was provided regarding whether the Veteran's sleep apnea had an onset during service.  A remand is necessary to obtain a medical opinion regarding whether the Veteran's sleep apnea had an onset during service.

Furthermore, the Veteran has testified that he experiences sleep disturbances as a result of his service-connected PTSD.  To date, a medical opinion has not yet been obtained regarding whether the Veteran's sleep apnea is proximately due to or aggravated by his PTSD.  A remand is necessary to obtain this medical opinion.

Headaches

The Veteran asserts his headaches began during service as a result of several blows to the head.  The Board notes the Veteran suffered one documented head injury during service.  An August 2012 VA treatment note indicates that the Veteran's headaches could be post-concussive headaches.  

During a November 2012 VA examination, the examiner opined that the Veteran's headaches were not due to hitting his head on metal during service in January 1985, as the Veteran indicated that his headaches began after service in Iraq in 1991.  The Veteran testified that he was in close proximity to several explosions during service.  The Board finds an addendum opinion is necessary that discusses whether the Veteran's headaches are casually or etiologically due to being close to these explosions.  This opinion should include comments and an opinion regarding the August 2012 VA treatment note that indicates the Veteran's headaches could be post-concussive headaches.  Also, an opinion is necessary that discusses whether his headaches are due to exposure to environmental hazards while serving in Southwest Asia.

The Board notes during a May 2012 VA examination, the examiner noted that the Veteran' headaches could be due to psychiatric issues.  To date, no medical opinion has been obtained regarding whether the Veteran's headaches are proximately due to or aggravated by his PTSD.  A remand is necessary to obtain this medical opinion.

GERD

The Veteran asserts his GERD began shortly after discharge from service.  The Veteran was afforded a VA examination in May 2012, where it was noted that he had GERD, which was a clinical condition resulting from reflux of caustic fluid from the stomach into the esophagus.  The examiner stated that GERD was a diagnosable illness with a partially explained etiology that was less likely as not related to any specific exposure event experienced by the Veteran during service in Southwest Asia.  No further rationale or explanation was provided.  

The Court has held that a medical opinion that contains only conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds a remand is necessary to obtain a thorough medical opinion with rationale.

Fatigue

The Veteran has asserted he has fatigue as a result of his time in service.  

The Veteran was afforded a VA examination in May 2012, where it was noted that he had a diagnosis of fatigue.  The examiner noted that the Veteran's fatigue seemed to have a sleep hygiene and poor sleep quality component and that it could be a component of a psychiatric diagnosis.  The examiner then opined that the Veteran's fatigue was less likely as not related to any specific exposure event experienced by the Veteran during service in southwest Asia.  No further rationale or explanation was provided.  

As stated previously, the Court has held that a medical opinion that contains only conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds a remand is necessary to obtain a thorough medical opinion with rationale. 

Furthermore, the Board finds a remand is necessary to obtain a medical opinion regarding whether the Veteran's fatigue is proximately due to or aggravated by his sleep apnea or PTSD.


	(CONTINUED ON NEXT PAGE)


Chronic Diarrhea

The Veteran asserts his chronic diarrhea began shortly after service and has continued post service.  Service treatment records indicate the Veteran sought treatment for vomiting and diarrhea in November 1990.  A November 2012 VA Active Problem List indicates the Veteran has been diagnosed with chronic diarrhea.  

The Veteran was afforded a VA examination in May 2012.  The examiner noted that the Veteran had chronic diarrhea and opined that it was a diagnosable illness that was less likely as not related to any specific exposure during service in southwest Asia.  No further rationale was provided.  

The Veteran was then afforded a VA examination in November 2012.  The examiner stated the Veteran's chronic diarrhea was less likely than not caused by the November 1990 bout of diarrhea because the Veteran stated his diarrhea began approximately ten years ago, not shortly after service.

The Board finds these opinions to be inadequate.  A remand is necessary to obtain a medical opinion that discusses and fully explains whether the Veteran's diarrhea is causally or etiologically due to service, to include exposure to environmental hazards or if his disorder is due to an undiagnosed illness.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records, including the August 2012 VA Sleep Study report.

2.  Obtain an addendum medical opinion for the Veteran's sleep apnea.  If deemed necessary by the examiner, afford the Veteran a VA examination for his sleep apnea.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the Veteran's sleep apnea is causally or etiologically due to service, or had an onset during service;

b)  the Veteran's sleep apnea is proximately due to or aggravated (beyond a natural progression) by his PTSD.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Obtain an addendum medical opinion for the Veteran's headaches.  If deemed necessary by the examiner, afford the Veteran a VA examination for his headaches.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the Veteran's headaches had an onset during service, or are causally or etiologically due to service, to include being close to explosions on several occasions during service.  The examiner should assume the Veteran was close to several explosions during service.  

b)  the Veteran's headaches are proximately due to or aggravated (beyond a natural progression) by his PTSD.

The examiner should also offers comments on the August 2012 VA treatment note that indicates the Veteran's headaches could be post-concussive.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Obtain an addendum medical opinion for the Veteran's GERD.  If deemed necessary by the examiner, afford the Veteran a VA examination for his GERD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's GERD is causally or etiologically due to service, to include exposure to environmental hazards, or had an onset during service.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Obtain an addendum medical opinion for the Veteran's fatigue.  If deemed necessary by the examiner, afford the Veteran a VA examination for his fatigue.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the Veteran's fatigue is causally or etiologically due to service, or had an onset during service;

b)  the Veteran's fatigue is proximately due to or aggravated (beyond a natural progression) by his PTSD;

c)  the Veteran's fatigue is proximately due to or aggravated (beyond a natural progression) by his sleep apnea.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  Obtain an addendum medical opinion for the Veteran's chronic diarrhea.  If deemed necessary by the examiner, afford the Veteran a VA examination for his chronic diarrhea.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic diarrhea had an onset during service, or is causally or etiologically due to service, to include exposure to environmental hazards, OR is due to an undiagnosed illness from Persian Gulf service.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


